Per Curiam.
Appellant challenges his conviction for unlicensed carrying of a concealed weapon, arguing that the statute prohibiting the unlicensed carrying of a concealed firearm is unconstitutional as violating the Second Amendment of the United States Constitution. As he did not raise this challenge in the trial court, he is limited to a facial challenge to the statute. In a scholarly and historical review of the Second Amendment’s application to concealed carry prohibitions, the Ninth Circuit in Peruta v. County of San Diego, 824 F.3d 919, 942 (9th Cir. 2016), held that the Second Amendment does not protect the carrying of concealed firearms by members of the general public. We agree with the court’s analysis and conclude, therefore, that section 790.01(2), Florida Statutes (2014), which prohibits the unlicensed carrying of a concealed firearm, is facially constitutional.

Affirmed.

Warner And Gross, JJ., Concur.
Forst, J., Concurs in Result Only.